243 P.3d 822 (2010)
238 Or. App. 745
STATE of Oregon, Plaintiff-Respondent,
v.
Jeventino R. CERVANTES, Defendant-Appellant.
08P50756; A140132.
Court of Appeals of Oregon.
Submitted October 1, 2010.
Decided November 17, 2010.
Peter Gartlan, Chief Defender, and Irene B. Taylor, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Inge D. Wells, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant was charged with contempt for violating a Family Abuse Prevention Act restraining order. The trial court permitted defendant to represent himself, but it did so without first determining whether defendant's waiver of his right to counsel was voluntary, knowing, and intelligent. During the trial, the court limited defendant's cross-examination of witnesses because defendant made statements to the witnesses and did not ask them questions. Defendant was convicted and now appeals, assigning error to the court's decision to permit him to represent himself and to the court's imposition of limits on his cross-examination of witnesses. The state concedes that the court erred in permitting defendant to waive his right to counsel without first determining whether the waiver was voluntary, knowing, and intelligent and that the error requires reversal. We agree and accept the state's concession. See State v. Meyrick, 313 Or. 125, 132-33, 831 P.2d 666 (1992). Because the error requires reversal, we need not address defendant's other contention.
Reversed and remanded.